          Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 1 of 24



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



Jose A. Rivera,
                                               )
         Plaintiff,
                                               )
                                               )
                  v.
                                               )
                                               )
Andrew Saul,                                                C.A. No. 18-cv-30019-MAP
                                               )
Commissioner of Social
                                               )
Security,
                                               )
          Defendant.
                                               )
                                               )
                                               )


       MEMORANDUM AND ORDER REGARDING PLAINTIFF’S MOTION FOR
    JUDGMENT ON THE PLEADINGS AND DEFENDANT’S MOTION TO AFFIRM
                    THE COMMISSIONER’S DECISION
                       (Dkt. Nos. 15 and 21)

                                            July 31, 2020


PONSOR, U.S.D.J.

                                         I.      INTRODUCTION

        This is an action for judicial review of a final

decision by the Commissioner of Social Security, Andrew

Saul (“Defendant”), regarding Plaintiff's entitlement to

Social Security Disability and Supplemental Security Income

Disability benefits (“SSDI”). 1                             Jurisdiction is invoked


1
 The court has replaced the original Defendant, Nancy A. Berryhill, the Acting Commissioner, with the current
Commissioner as the formal defendant.

                                                        1
     Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 2 of 24



pursuant to 42 U.S.C. § 405(g) and 42 U.S.C. § 1383(c)(3).

Complaint, Dkt. 1 at ¶ 1.       Based on the decision of an

Administrative Law Judge (ALJ”), Defendant found Plaintiff

not disabled under the Social Security Act and therefore

not entitled to benefits.       Plaintiff contends that this

decision improperly ignored the opinions of both his

treating physician and his surgeon and was not supported by

substantial evidence.      His motion for judgment on the

pleadings seeks a remand.       Dkt. 15.    Defendant has filed a

motion to affirm the Commissioner’s decision.            Dkt. 21.

    On May 27, 2020, the court preliminarily issued its

rulings, allowing Plaintiff’s motion and denying

Defendant’s, withholding entry of judgment, and promising a

follow-up memorandum detailing the reasons for its rulings.

Dkt. 24.   This is that memorandum.

    As will be seen below, the ALJ’s decision failed to

respect the well-established standard governing

consideration of the opinions of treating physicians. These

opinions are “controlling if [they are] ‘well supported by

medically acceptable clinical and laboratory diagnostic

techniques and [are] not inconsistent with the other

substantial evidence’” in the record.          Purdy v. Berryhill,

                                   2
     Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 3 of 24



887 F.3d 7, 13 (1st Cir. 2018), quoting 20 C.F.R. §

416.927(c)(2).

    Here, the opinions of both Plaintiff’s surgeon and his

primary care physician unequivocally supported a finding of

disability.    These opinions were emphatic and consistent

with the substantial evidence in the record.            Defendant’s

cherry-picked references to supposedly contrary evidence

were insubstantial or irrelevant.         Moreover, the court’s

task here was complicated by the gross inadequacies of

Defendant’s legal memorandum, which distorted or entirely

omitted crucial medical evidence supporting Plaintiff.

    For these reasons, set forth in detail below,

Plaintiff’s motion has been allowed, and Defendant’s motion

has been denied.     Moreover, because no factual issues in

this case require further inquiry, and this is the unusual

case where “where the proof of disability is overwhelming,”

the court will proceed to enter judgment for Plaintiff

directly and immediately, without any remand for further

proceedings.     Sacilowski v. Saul, 959 F.3d 431, 433 (1st

Cir. 2020), citing Seavey v. Barnhart, 276 F.3d 1, 11 (1st

Cir. 2001).




                                   3
     Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 4 of 24



    Finally, based on the misleading content of Defendant’s

memorandum, the court will order Defendant’s counsel to

submit a memorandum by August 14, 2020, showing cause why

the court should not impose sanctions upon him for

unprofessional conduct.

            II. PROCEDURAL AND FACTUAL BACKGROUND

    Plaintiff originally filed his claim over six years

ago, on February 21, 2014, contending that he was disabled

based on depression, anxiety, back pain, arthritis, and

insomnia.   On May 8, 2014, his claim was initially denied.

Dkt. 14, Administrative Record of Social Security

Proceedings (“R.”), 453-54.       Following retention of

counsel, a request for reconsideration of this decision was

filed and denied on December 29, 2014.          R. 461-63.

Plaintiff appeared before an ALJ on April 14, 2016 seeking

a review and reversal of the administrative decision.                 On

December 23, 2016, the ALJ issued his opinion denying

Plaintiff benefits. R. 228-56.         A request for review before

the Appeals Council was denied on December 5, 2017, and on

February 4, 2018, this lawsuit was filed.           R. 10.

    The factual summary below will focus entirely on the

issue of Plaintiff’s back pain and associated limitations.

                                   4
     Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 5 of 24



While Plaintiff’s original claim included other

impairments, pain and limitations related to Plaintiff’s

back impairment are the only bases for a finding of

disability pressed in this lawsuit.

    Plaintiff was forty years old at the time of his

hearing before the ALJ in April of 2016.           He had obtained a

seventh-grade education in Puerto Rico and was fluent in

Spanish but unable to read, write, or speak in English.               He

had worked in construction and as a park laborer.             R. 284-

96, 305-07.   For purposes of this memorandum, the current

asserted date of onset of disability is February 12, 2014.

Plaintiff has not worked since February 20, 2014.             R. 237.

    The record is undisputed that Plaintiff has suffered

for many years from severe back pain.          As of April 4, 2013,

for example, according to the report of Willard Brown, DO,

Plaintiff had been in pain for about three months, had

problems getting dressed and bathing, had a thirty percent

restriction of lumbar flexion, and exhibited paraspinal

myofascial pain with movement.         On a pain scale of 0-10,

Plaintiff reported a level of “at least a 7.”            R. 663.

Office notes of Plaintiff’s Primary Care Physician, Dr.

Kenneth Aquilino, confirm a diagnosis of lumbar

                                   5
      Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 6 of 24



degenerative disc disease as of January 31, 2014.              R. 698-

99.

      On March 6, 2014, Plaintiff presented at the Baystate

Health Pain Management Center following a referral by Dr.

Aquilino.    At this time, Plaintiff was seen by Dr. Muhammad

Isa and reported a “band like pain in the lower lumbar area

with intensity of 9/10.”       R. 729.     An X-ray confirmed

degenerative disc changes at L5-S1.          Id.    Plaintiff’s gait

at the time of the exam was observed to be “antalgic,”

meaning that his walking was distorted to reduce pain.                 His

lumbar spine was tender to palpate and the straight leg

raising test bilaterally reproduced the pain.             Dr. Isa

diagnosed Plaintiff as suffering from “Bilateral lumbar

facet arthropathy” and recommended a bilateral facet joint

injection with steroids, which Plaintiff agreed to undergo.

R. 730.

      Plaintiff was given the steroid injection on May 5,

2014 (R. 727), and on June 6, 2014, he appeared for a

follow-up pain consultation with Dr. Isa and reported “no

benefit” from the steroid injection.           R. 724.    Pain

persisted at the 8/10 level, and Plaintiff reported

“significant discomfort with taking shower, using toilet,

                                    6
     Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 7 of 24



and getting in and getting out of bed.”          Id.    His gait

remained antalgic, and he walked with a cane. Id.             Dr.

Isa’s impression at this time was that Plaintiff suffered

from “Degenerative disease of lumbosacral spine with

possible component of lumbar radiculitis and myofascial

pain syndrome.”    Id.   He was referred for an MRI.          R. 725.

    Defendant’s summary of Dr. Isa’s June 6, 2014 exam

omits the kernel and highlights the husk. Although

Plaintiff’s problem was located in his lumbar region,

Defendant’s memo focuses on the straight leg testing

(which, in contrast to the March 6 exam, was reported as

negative at this time), the neurological exam of the lower

extremities, and the absence of sensory deficits. While

these details have some relevance, no mention is made of

Plaintiff’s reports of pain, his prior steroid injection,

the recommendation of an MRI, or the doctor’s clinical

impression.

    In one detail Defendant’s memorandum is flatly

misleading, stating that Dr. Isa “counseled [Plaintiff]

against bed rest.”     Dkt. 22 at (unnumbered) 4 (emphasis in

original).    What the doctor’s note really said was that

Plaintiff was “counseled against bed rest, especially for

                                   7
     Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 8 of 24



more than four days.”      R. 725.     This kind of unprofessional

“spin” arises repeatedly in Defendant’s memorandum.              It is

repeated a second time when, in reporting on Dr. Isa’s

follow-up consultation on July 11, 2014, Defendant’s memo

again asserts that Dr. Isa “counseled Plaintiff against bed

rest.”   Dkt. 22 at (unnumbered) 4 (emphasis in original).

In fact, the doctor’s note of July 11, 2014, states that he

counseled Plaintiff “against prolonged bed rest, especially

for more than 4 days.”      R. 723.     Distortions like this fall

beneath the ethical standard applicable to an attorney

representing the government.         Graver lapses are described

below.

    In fact, during the July 11, 2014, consultation with

Dr. Isa, Plaintiff reported that his symptoms were

persisting and that his pain was at a level of eight on a

scale of ten. The MRI “revealed diffuse degenerative disc

changes with minimal disk protrusion at L4-L5 with mild

spinal stenosis at L4-L5 level.”         R. 722.

    Plaintiff sought treatment for his pain at the Holyoke

Medical Center Emergency Room (“ER”) on August 6,

complaining of severe chronic back pain, worsened by

walking or bending over, and “[n]ot relieved by anything.”

                                   8
        Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 9 of 24



R. 1168.     The medical notes indicated that Plaintiff had

been seen “multiple times for back pain” and given

prescriptions for codeine, Tramadol, Percocet, and Robaxin.

Id.   The report of the ER contained some inconsistencies

noting as to the back “Normal inspection.              No tenderness.

Painless ROM,” while at the same time including the

clinical impression of “[c]hronic back pain,” instructions

to limit lifting and strenuous activity, and a prescription

for Ultram, a brand name for Tramadol, an opioid

painkiller.      R. 1169-1170.      On August 27, 2014, Plaintiff

again appeared at the ER complaining of back pain, “noted

to be sharp.”       R. 1166.    Findings and conclusions were

essentially the same as the visit three weeks earlier.

      On September 4, 2014 Plaintiff was admitted to Baystate

Medical Center and discharged on September 12 following

surgery described as an “anterior fusion of L5-S1.”                 R.

1031.    Following the operation, on October 2, 2014 the

surgeon, Dr. Marc Linson, reported that Plaintiff was

unable to work.       R. 1027.     On October 13, 2014, Dr.

Aquilino confirmed that Plaintiff could not return to work

until further notice, adding that Plaintiff’s “recovery is

still suspect at present and he may never recover

                                      9
     Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 10 of 24



completely to a point where he can return to unrestricted,

full-time work.”     R. 1048.    On November 5, 2014, two months

following the surgery, Dr. Linson reiterated that Plaintiff

“is still recuperating and is unable to work until further

notice.”    R. 1049.

    Very surprisingly, Defendant’s memorandum entirely

omits any reference to Plaintiff’s lumbar fusion surgery,

the most significant event in Plaintiff’s medical history,

or to his doctors’ repeated reports that Plaintiff was

unable to work as a result.        Defendant’s memorandum, which

purports to set forth Plaintiff’s history in some detail,

simply skips from his August 6, 2014 emergency room visit

to a November 18, 2014 report of a consultation with his

primary care physician, Dr. Kenneth Aquilino.            Dkt. 22 at

(unnumbered) 4.     It is hard to see how the complete

omission of any mention of Plaintiff’s surgery was

inadvertent.    The fusion operation leaps out of the medical

record.    Before deciding whether to impose sanctions for

this apparent attempt to conceal essential evidence, the

court will give counsel a chance to explain.

    In fact, the medical records in the months following

Plaintiff’s surgery amply confirmed his ongoing pain and

                                   10
     Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 11 of 24



disability, as well as his inability to work.            As of

November 18, 2014, Dr. Aquilino stated in a letter that

Plaintiff’s “recovery so far has not gone as planned and he

is still presently experiencing significant pain and

discomfort in his lower back even though it has now been

over two months since his surgery.”           R. 1063.   Pain

medications by that time had not proven effective and

Aquilino wrote that “there is a good possibility that he

may never physically recover completely to a point where he

can return to unrestricted, full-time work.”             Id.

Plaintiff was advised at that time to “stay off work

completely until his next follow up appointment with Dr.

Marc Linson.”    Id.

    A year later, on September 29. 2015, Plaintiff’s

condition had still not improved.         At this time, Dr.

Aquilino wrote that, “we can safely assume that

[Plaintiff’s] surgery was not successful at all in helping

address his back problems and . . . he may never ever be

able to physically recover completely to a point where he

can return to unrestricted and full-time work.”             R. 1286.

Dr. Aquilino advised Plaintiff at this time to “continue to

stay off work completely ....”          Id.

                                   11
        Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 12 of 24



    Six months later, On March 21, 2016, Dr. Linson opined

that Plaintiff was unable to stand or walk (using a walker)

more than two hours or sit more than two hours “with

breaks.”      R. 1343.    Plaintiff needed to lie down at

unpredictable intervals at least four times a day, and his

impairments would have him absent from work “more than four

days a month.” R. 1343-44.          Dr. Linson’s conclusion based

on all this was unequivocal: Plaintiff “cannot work.”                     R.

1344.     Significantly, Dr. Linson’s note is dated less than

a month prior to Plaintiff’s hearing before the ALJ on

April 14, 2016.

    As part of his treatment, Plaintiff began going to

physical therapy treatments in November of 2016 at Holyoke

Medical Center.        R. 257-60.     The findings from these

treatments firmly supported Plaintiff’s claims of

disability.       During an exam on November 30, 2016,

Plaintiff’s gait was described as comprising “short choppy

steps with flexed posture,” and his posture as “flexed

posture, slight knee flexion in standing, trunk kyphosis.”

R. 257.      Kyphosis is a condition in which there is an

abnormal convex curvature of the spine resulting in a bulge

in the upper back. The range of motion in Plaintiff’s trunk

                                      12
       Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 13 of 24



was described as seventy-five percent limited in extension

and fifty percent limited in flexion.            Plaintiff reported

pain when lifting his child, bending, and lifting

groceries, and he stated that “prolonged community

ambulation is the most painful activity.”             Id.    By this

time Plaintiff had been taking oxycodone for over a year

and a half.      Id.

       During a few physical therapy sessions during December

2016, Plaintiff showed some improvement, stating on

December 5, 2016, that he felt “slightly better” and that

he could do mat exercises “without additional pain.”                R.

260.    By December 13, 2016, he could tolerate more standing

exercises and his dynamic and static balance was described

as “excellent.”        R. 262.   Nevertheless, he had “significant

tightness” in the lumbar area which impaired his gait.                   He

had no increase in pain after manual therapy and exercise.

Id.    According to the therapy reports of December 19 and

21, 2016, Plaintiff continued to improve and tolerated

“most of the exercises without pain,” and saw improvements

in his balance, but his low back soreness was unchanged.

It “did not get worse or better.”           R. 267.




                                     13
     Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 14 of 24



    Despite these indications of possible improvement, Dr.

Linson reported on December 21, 2016 that Plaintiff was

“still uncomfortable with pain in his back and legs,” and

with one-half of normal motion. R. 372.            The doctor

observed that “[i]t is certainly possible this may be

permanent.”    He stated that he intended to “begin weaning

his pain medicine over six months.”          Id.   The reports of

the physical therapy and Dr. Linson all predated the

issuance of the ALJ’s opinion on December 23, 2016, and,

obviously, the Appeals Council’s denial of review on

December 15, 2017.

    At the hearing before the ALJ on April 14, 2016,

Plaintiff testified that he suffered pain in his back

traveling down both legs.       R. 296.     The pain was “pretty

strong” and made his legs shaky.         Id.    The pain had

worsened since his 2014 surgery and caused him to go from

using just a cane to using a walker. R. 297.            Physical

therapy did not help; medication eased the pain for 4-6

hours but left him tired and sleepy.           R. 297-98.    He was

unable to sit comfortably for more than fifteen to twenty

minutes or stand more than twenty to twenty-five minutes.

R. 298-99. He could not walk for any distance because his

                                   14
     Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 15 of 24



legs got shaky, and his inability to sleep left him “very,

very exhausted.”     R. 299.

    Also testifying at the hearing before the ALJ was

Tamara Prairie, a vocational expert.          Among other things,

she testified that an individual who was “off task at least

15 percent of the time over and above normal breaks” would

be unemployable on a full-time basis.          R. 311.     Similarly,

if an individual arrived late, left early, or was absent

three times a month or more, his conduct would not be

tolerated by an employer.       Id.     As noted above, Plaintiff’s

surgeon, Dr. Linson, shortly before the hearing,

specifically confirmed that Plaintiff would be absent from

work at least four times a month.

    The conclusions of Dr. Aquilino and Dr. Linson emerged

from their multi-year treatment of Plaintiff, from

diagnostic procedures such as X-rays and MRIs, from the

prescription of powerful opioid-based pain medications such

as Tramadol and Oxycodone, from their observation of the

effect of the steroid injection, and from numerous in-

person examinations over a substantial time.             Their

findings directly contradicted the opinion of the non-

examining state agency physician, Dr. Ludmila Perel, whose

                                   15
      Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 16 of 24



evaluation emerged solely from a review of the records and

who concluded that Plaintiff could work.

      The ALJ’s decision was that Plaintiff could work at a

sedentary level.      R. 246.    The decision assigned “little

weight” to -- and in fact essentially disregarded -- the

opinions of Dr. Aquilino and Dr. Linson.            R. 243.    While

the rationale for this conclusion is not entirely clear,

four reasons can be inferred from the ALJ’s memorandum.

      First, the ALJ was skeptical because the doctors’

opinions supposedly “were solicited to support this

application ....”      Id.   As a factual matter, this is simply

false.   Both doctors were retained primarily to treat

Plaintiff’s medical condition.           That their opinions were

also offered to support Plaintiff’s disability claim does

not in any way undermine their status as long-term treating

clinicians, whose opinions are either controlling or in any

event entitled to substantial weight.           Purdy, 887 F.3d at

13.   Beyond this, the First Circuit has made it clear for

at least three decades that medical evaluations cannot be

discredited simply based on their “timing and impetus”

since it is a “quite common procedure to obtain further

medical reports, after a claim is filed ....”             Gonzalez

                                    16
     Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 17 of 24



Perez v. Sec’y of Health & Human Servs., 812 F.2d 747, 749

(1st Cir. 1987).

    Second, the ALJ faulted the doctors even for offering

their opinions that Plaintiff could not work, since an

“opinion concluding disability is reserved for the

Commissioner.”    R. 243.     At least in the circumstances of

this case, this criticism lacks merit.           While it is

certainly true that the ultimate decision regarding

disability rests with the Commissioner, treating physicians

are very often the best people to offer opinions as to

their patients’ capacity for work.          Depending on various

factors, the Commissioner may accept or, in appropriate

circumstances, reject these opinions in whole or in part in

making the ultimate decision regarding an applicant’s

entitlement to benefits.       The mere fact that medical

opinions state that the applicant cannot work, however, is

no ground to dismiss them out of hand.

     Third, the ALJ cited one medical consultation, on

December 9, 2015, where, according to the ALJ, Dr. Aquilino

“noted that [Plaintiff] continued to have low back pain but

he was now able to manage his back pains better with

medication and activity restriction.”          R. 243.     The actual

                                   17
      Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 18 of 24



medical report of December 9, 2015, however, is

significantly different.        The report states that Plaintiff

“continues to complain of increased low back pain but

states he is now able to manage his back pain better with

medications and activity (restrictions).”            R. 1289

(emphasis suppled).       Later, the same report notes the fact

that Plaintiff took medication daily for his lumbar

problems and that he required “[r]einforced activity and

weight lifting restrictions.”            R. 1291-92 (emphasis

supplied).

      Apart from fudging the actual December 9, 2015 report -

- by omitting, for example, the word “increased” -- the

ALJ’s citation of that report ignored the context of

multiple repeated appointments with Dr Aquilino and Dr.

Linson that confirmed the disabling nature of Plaintiff’s

impairment. A review of the entire medical record makes

this clear.     Three months later, on March 11, 2016, Dr.

Aquilino again saw Plaintiff, at which time he once more

reported increased low back pain and his attempts to manage

it.   R. 1357.    The examination reveals increased tenderness

to palpation over the lumbosacral spine.            Dr. Aquilino

makes the same findings in June, September, and December of

                                    18
        Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 19 of 24



2016.     R. 269-283.     During this time, in addition to

medication prescribed by Dr. Aquilino, Plaintiff was also

taking oxycodone, which was being prescribed and managed by

Dr. Linson.       R. 268, 274.

    During all of 2016, Dr. Linson’s examinations of

Plaintiff were entirely consistent with Dr. Aquilino’s.                   On

March 21, 2016, Dr. Linson noted Plaintiff’s low back pain

and use of a walker, ordered a CT scan, and stated flatly

that Plaintiff was “unable to work.”             R. 369.    On September

14, 2016, Dr. Linson noted Plaintiff’s persistent pain and

the limitation to “1/2 of normal back motion.”                R. 371.     By

December 21, 2016, Dr. Linson essentially found no change

and noted that, with over two years having passed since the

surgery, it was “certainly possible this may be permanent.”

R. 372.

    The fourth, and last, piece of evidence cited by the

ALJ in support of his decision to give little weight to the

opinions of Dr. Aquilino and Dr. Linson was a series of

medical records produced by City Clinic, where Plaintiff

was going for mental health counseling during 2013 and

2014.     Defendant’s memorandum characterizes the ALJ’s

citation of these records, referring to Exhibits 8F and 9F,

                                      19
      Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 20 of 24



as a “scrivener’s error.”        Dkt. 22 at (unnumbered) 12, n.

4.   According to Defendant’s counsel, the ALJ meant to

refer to records in a different exhibit, which, counsel

suggests, confirmed that Plaintiff’s gait was “negative for

abnormalities.”      Id.

     This assertion is misleading on so many levels it is

hard to know where to start.         First, the medical record

does not say that Plaintiff’s gait was “negative for

abnormalities,” as counsel’s memorandum asserts.              These

counseling records state, under the heading “Review of

Systems” as follows: “Neuro – no dizziness, headaches or

changes in gait/sensation or abnormal movements.”              See,

e.g., R. 747.     There is obviously a significant difference

between someone whose gait is “negative for abnormalities,”

as Defendant’s memorandum suggests, and someone who

exhibits no changes in his gait or abnormal movements. This

tactic is precisely the kind of deceptive spin Defendant’s

counsel employed, as noted above, when he omitted the

reference to Plaintiff’s report of “increased” back pain.

Fairly viewed, the records just do not say what Defendant’s

counsel says they say.




                                    20
     Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 21 of 24



    More importantly, these City Clinic records are

psychiatry notes, where the observations of general

movement and gait are made in the context of counseling

sessions.   These entries, repeated in reports for at least

twenty counseling sessions during 2013 and 2014 are

boilerplate and identical, except that the entries

sometimes also note the absence of skin rashes.

Descriptions of gait or “abnormal movements” in psychiatry

notes will be appropriate for that medical specialty and

signify something different from descriptions of gait and

movement contained in the records of a physical therapist.

    This difference of perspective is, in fact, confirmed

in the more far more relevant and more timely 2016 records

of Plaintiff’s physical therapy.         As noted, his physical

therapist observed at that time Plaintiff’s “choppy” steps,

his knee flexion in standing, his trunk kyphosis, and a

range of motion limited fifty to seventy-five percent.

Supra at 12.

    It is true that some of the evidence cited by Plaintiff

now in support of a finding of disability was generated

during 2016, after the April 14, 2016, ALJ hearing, but

before the issuance of his opinion on December 23, 2016.

                                   21
     Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 22 of 24



The issue, however (as Defendant concedes at page 17 of his

memo), is whether Plaintiff was disabled between February

20, 2014 and December 23, 2016.         The overwhelming evidence

in the record, particularly the unequivocal and well

supported opinions of Dr. Aquilino and Dr. Linson, appeared

in the record well before April of 2016.           The additional

evidence cited by Plaintiff, to the extent it was even

necessary to require a favorable finding, appeared prior to

December 23, 2016.     No justification exists for ignoring

this evidence.

    In sum, the reasons offered by the ALJ to reject the

unusually clear and emphatic opinions of Plaintiff’s

primary treating physician and his surgeon were inadequate

both factually and as a matter of law.           Very significantly,

as noted above, the record exhibits a striking fit between

the objectively supported opinion of Dr. Linson to the

effect that Plaintiff would be absent a minimum of four

days a month if he tried to work, and the sworn testimony

of the vocational expert Tamara Prairie to the effect that

absences of three days or more a month would not be

tolerated by an employer.       Under these circumstances, a




                                   22
     Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 23 of 24



decision favoring disability should have issued following

the hearing.

                              CONCLUSION

    For the foregoing reasons, the court has allowed

Plaintiff’s Motion for Judgment on the Pleadings (Dkt. 15)

and denied Defendant’s Motion to Affirm the Decision of the

Commissioner (Dkt. 21).       Based on the overwhelming evidence

in the case, which establishes disability without any

doubt, a remand for further proceedings is unnecessary.

Sacilowski, 959 F.3d at 441.        The clerk is therefore hereby

ordered to enter judgment for Plaintiff awarding benefits.

    Finally, as noted several times above, Defendant’s

memorandum contains disturbing omissions and distortions of

the record.    The failure even to mention Plaintiff’s

surgery in Defendant’s summary of the facts seems

particularly egregious, but other problems are noted that

counsel may wish to explain.        There may be some

justification the court is overlooking.           Before addressing

these issues, therefore, the court will give counsel for

Defendant until August 14, 2020 to submit a memorandum

showing cause why sanctions should not be imposed.

    It is so ordered.

                                   23
Case 3:18-cv-30019-MAP Document 25 Filed 07/31/20 Page 24 of 24




                            _/s/ Michael A. Ponsor______
                            MICHAEL A. PONSOR
                            U.S. DISTRICT JUDGE




                              24
